Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2-28-2022 have been fully considered but they are not persuasive. Applicant’s main argument appears to be Zhong in combination with Kimoto does not teach whether the timing signal and frame data are normal or not. The Examiner respectfully disagrees. As noted in paragraphs 66-69 (Applicant is encouraged to review the reference in its entirety) that EDID is verified of the video signal which would include the timing and frame data. If the claimed timing and frame data are not resolution and the refresh rate of Zhong, that is not covered by the breadth of the claims. For at least this reason, the rejection is maintained. 
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-12, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. App. 2017/0244929) in view of Kimoto (U.S. App. 2014/0009678).
In regard to claim 1, Zhong teaches a display control system (see Abstract), comprising: a display (see Fig. 3, display panel 11), a display controller driving the display (see Fig. 4, control block 10), and a bridge circuit connecting the display and the display controller; (see Fig. 3 bridge chip 12), wherein the display controller is configured to output a first video signal according to an external video source (see Para. 54 and 73 external tv signal), wherein the bridge circuit comprises a video receiver (see Fig. 3, and Fig. 5, Item 12 receives from Item 10), a timing detector (see at least Para. 86, 87, and 94 supported frequencies and resolutions), a memory (see Para. 91), wherein the video receiver is configured to receive the first video signal output by the display controller (see Fig. 3),
Zhong is not relied upon to teach and the bridge circuit is configured to determine whether the display controller is in normal operation state according to the first video signal received, output the first video signal to the display to play the first video signal when the display controller is in normal operation state, and output a second video signal pre-stored to the display to play the second video signal when the display a selector, wherein the video receiver is connected with the display controller, the timing detector is connected with the video receiver and the selector, transmit the first video signal to the selector, and transmit a timing signal of the first video signal and a frame data of the first video signal to the timing detector; the timing detector is configured to detect whether the timing signal of the first video signal and the frame data of the first video signal are normal or not and transmit a detection result to the selector.
As discussed above, Zhong does teach the concept of a bridge circuit receiving and transmitting video signals.
However, Kimoto teaches and the bridge circuit is configured to determine whether the display controller is in normal operation state according to the first video signal received (see Fig. 3, video display processing and analyze video signal at S309), output the first video signal to the display to play the first video signal when the display controller is in normal operation state (see at least Para. 68 and Fig. 3, S312), and output a second video signal pre-stored to the display to play the second video signal when the display controller is not in normal operation state (see at least Para. 66 output error message) a selector (see Fig. 1, and Para. 24), wherein the video receiver is connected with the display controller  (see at least Para. 51, 59, 88, and Fig. 1 transmit using I/F unit), the timing detector is connected with the video receiver and the selector, transmit the first video signal to the selector  (see Fig. 1, I/F unit between PC and LCD sides to select correct resolution based on calculation formula in Para. 24), and transmit a timing signal of the first video signal and a frame data of the first video signal to the timing detector (see at least Para. 66-69 and Fig. 3 S305-S310 includes EDID for video ; the timing detector is configured to detect whether the timing signal of the first video signal and the frame data of the first video signal are normal or not and transmit a detection result to the selector (see Fig. 3, S309 and S310 analyze and proceed to display or error out see at least Para. 66 including EDID with the resolution).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong with the video signal testing of Kimoto to provide displayable video (see Para. 10). Also Examiner notes Zhong discloses the base product/process of video signal selection while Kimoto teaches the well known technique to the use of error messages to test video signals so as to yield predictable results in error testing the signals of Zhong.
	Regarding claim 2, Zhong in view of Kimoto teach all the limitations of claim 1. 
Zhong is not relied upon to teach a transmitter, the selector is connected with the memory and the transmitter the memory is configured to store a second video signal and transmit the second video signal to the selector; the selector is configured to selectively output the first video signal or the second video signal to the transmitter according to the detection result; and the transmitter is connected with the display and configured to transmit the first video signal or the second video signal received to the display.
	However, Kimoto further teaches  a transmitter (see Fig. 1, and Para. 24), the selector is connected with the memory and the transmitter (see Fig. 1, I/F unit between PC and LCD sides to select correct resolution based on calculation formula in Para. 24); transmit the first video signal to the selector, the selector is configured to selectively 
	It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong with the video signal testing of Kimoto to provide displayable video (see Para. 10). Also Examiner notes Zhong discloses the base product/process of video signal selection while Kimoto teaches the well known technique to the use of error messages to test video signals so as to yield predictable results in error testing the signals of Zhong.
	Regarding claim 4, Zhong in view of Kimoto teaches all the limitations of claim 2. Kimoto further teaches wherein the timing detector is configured to detect whether the timing signal of the first video signal and the frame data of the first video signal both meet corresponding preset thresholds (see at least Para. 37 resolution and frame rate matches that of supported by display), output a first detection result when both meet the corresponding preset thresholds, and output a second detection result when any one of the timing signal of the first video signal and the frame data of the first video signal does not meet the corresponding preset thresholds (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis); and the selector is configured to selectively output the first video signal to the transmitter according to the first detection result and selectively output the second video signal to the transmitter 
	It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong with the video signal testing of Kimoto to provide displayable video (see Para. 10). Also Examiner notes Zhong discloses the base product/process of video signal selection while Kimoto teaches the well known technique to the use of error messages to test video signals so as to yield predictable results in error testing the signals of Zhong.
Regarding claim 6, Zhong in view of Kimoto teaches all the limitations of claim 1. Zhong and Kimoto are not relied upon to teach wherein the bridge circuit is a field programmable gate array (FPGA).
As discussed above, Zhong does teach the concept of a bridge circuit. However, Examiner takes official notice it was well known in the art at the time of filing to fabricate circuits as FPGAs as a well known technique to yield predictable results in the efficient processing of signals in the device of Zhong and Kimoto. 
Regarding claim 7, Zhong in view of Kimoto teaches all the limitations of claim 2. Zhong further teaches herein the video receiver comprises a first communication interface configured to establish a communication connection with the display controller (see Fig. 3 and Para. 54, control block 10 receives external tv signal); and the transmitter comprises a second communication interface configured to establish a communication connection with the display (see Fig. 3, Para. 71 Bridge interface and chip connected to display).
Regarding claim 8, Zhong in view of Kimoto teaches all the limitations of claim 7. Zhong further teaches wherein the first communication interface is further configured to receive a first video signal output by the display controller (see Fig. 3, bridge interface connected to control block); and the second communication interface is further configured to transmit the first video signal or the second video signal received to the display (see Fig. 3, Para. 71 Bridge interface and chip connected to display outputting type C data).
Regarding claim 9, Zhong in view of Kimoto teaches all the limitations of claim 7. Zhong further teaches wherein the and the second communication interface are both Video-By-One (VBO) interfaces (see Para. 85).
	Zhong does not explicitly teach first communication interface is VBO. However Zhong does teach the well known technique to transfer VBO formatted data so as to yield predictable results in the display of Zhong. 
Regarding claim 10, Zhong in view of Kimoto teaches all the limitations of claim 1. Zhong further teaches a display apparatus, comprising the display control system according to claim 1 (See Fig. 1).
Regarding claim 11, Zhong in view of Kimoto teaches all the limitations of claim 1. Zhong further teaches a controlling method, applied to the display control system according to claim 1, comprising: determining, by the bridge circuit of the display control system (see Fig. 3, and at least Para. 72 and 85 converting video data via bridge chip) wherein the bridge circuit comprises a video receiver (see Fig. 3, and Fig. 5, Item 12 receives from Item 10), a timing detector  (see at least Para. 86, 87, and 94 supported frequencies and resolutions).
and a selector, determining whether the display controller is in normal operation state according to the first video signal received comprises: receiving, by the video receiver, the first video signal output by the display controller, transmitting the first video signal to the selector, and transmitting a timing signal of the first video signal and a frame data of the first video signal to the timing detector; and detecting, by the timing detector, whether the timing signal of the first video signal and the frame data of the first video signal are normal or not and transmitting a detection result to the selector.
However, Kimoto teaches whether the display controller is in normal operation state according to the first video signal received, wherein the first video signal is output by the display controller according to the external video source (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis); and outputting the first video signal to the display to play the first video signal when the display controller is in normal operation state, and outputting the second video signal pre-stored to the display to play the second video signal when the display controller is not in normal operation state (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis) and a selector, determining whether the display controller is in normal operation state according to the first video signal received comprises: receiving, by the video receiver, the first video signal output by the display controller  (see at least Para. 51, 59, 88, and Fig. 1 transmit using I/F unit), transmitting the first video signal to the selector, and transmitting a timing signal of the first video signal and a frame data of the first video signal to the timing detector (see at least Para. 51, 59, 88, and Fig. 1 transmit using I/F unit see also at least Para. 66-69 and Fig. 3 S305-S310 includes EDID for video signal); and detecting, by the timing detector, whether the timing signal of the first video signal and the frame data of the first video signal are normal or not and transmitting a detection result to the selector (see Fig. 1, I/F unit between PC and LCD sides to select correct resolution based on calculation formula in Para. 24 see also see Fig. 3, S309 and S310 analyze and proceed to display or error out see at least Para. 66 including EDID with the resolution).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong with the video signal testing of Kimoto to provide displayable video (see Para. 10). Also Examiner notes Zhong discloses the base product/process of video signal selection while Kimoto teaches the well known technique to the use of error messages to test video signals so as to yield predictable results in error testing the signals of Zhong.
Regarding claim 12, Zhong in view of Kimoto teaches all the limitations of claim 11. Zhong further teaches a memory (see Para. 91).
Zhong is not relied upon to teach a selector and a transmitter, outputting the first video signal to the display to play the first video signal when the display controller is in normal operation state and outputting the second video signal pre-stored to the display 
However, Kimoto teaches a selector and a transmitter (see Fig. 1, and Para. 24), (see Fig. 1, I/F unit between PC and LCD sides to select correct resolution based on calculation formula in Para. 24), outputting the first video signal to the display to play the first video signal when the display controller is in normal operation state and outputting the second video signal pre-stored to the display to play the second video signal when the display controller is not in normal operation state comprises: transmitting, by the memory, the second video signal pre-stored to the selector (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis); selectively outputting, by the selector, the first video signal or the second video signal to the transmitter according to the detection result (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis); and transmitting, by the transmitter, the first video signal or the second video signal received to the display to play the video signal received (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis if determined supported by display).
It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong with the video signal testing of Kimoto to provide displayable video (see Para. 10). Also Examiner notes Zhong discloses the base product/process of video 
	Regarding claim 14, Zhong in view of Kimoto teaches all the limitations of claim 12. Kimoto further teaches wherein detecting, by the timing detector, whether the timing signal of the first video signal and the frame data of the first video signal are normal or not and transmitting the detection result to the selector (see Fig. 3, S309, S312, S315, and S316 error checking to see if resolution is supported) comprises: detecting, by the timing detector, whether the timing signal of the first video signal and the frame data of the first video signal both meet corresponding preset thresholds (see at least Para. 37 resolution and frame rate matches that of supported by display), outputting a first detection result when both meet the corresponding preset thresholds, and outputting a second detection result when any one of the timing signal of the first video signal and the frame data of the first video signal does not meet the corresponding preset thresholds (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis); and selectively outputting, by the selector, the first video signal or the second video signal to the transmitter according to the detection result comprises: selectively outputting, by the selector, the first video signal to the transmitter according to the first detection result, or selectively outputting, by the selector, the second video signal to the transmitter according to the second detection result  (see at least Para. 66 and 68 output error message or video signal if successfully passes analysis).

Regarding claim 15, Zhong in view of Kimoto teaches all the limitations of claim 11. Zhong further teaches wherein the video receiver comprises a first communication interface, and the transmitter comprises a second communication interface (see Fig. 3 and Para. 54, control block 10 receives external tv signal); before determining whether the display controller is in normal operation state according to the first video signal received, the control method further comprises: establishing a communication connection with the display controller using the first communication interface (see Fig. 3 and Para. 54, control block 10 receives external tv signal); and establishing a communication connection with the display using the second communication interface (see Fig. 3, Para. 71 Bridge interface and chip connected to display).
Regarding claim 16, Zhong in view of Kimoto teaches all the limitations of claim 15. Zhong further teaches wherein receiving, by the video receiver, the first video signal output by the display controller comprises: receiving the first video signal output by the display controller using the first communication interface (see Fig. 3, bridge interface connected to control block); and transmitting, by the transmitter, the first video signal or the second video signal received to the display to play the video signal 
Regarding claim 17, Zhong in view of Kimoto teaches all the limitations of claim 15. Zhong further teaches wherein the and the second communication interface are both Video-By-One (VBO) interfaces (see Para. 85).
	Zhong does not explicitly teach first communication interface is VBO. However Zhong does teach the well known technique to transfer VBO formatted data so as to yield predictable results in the display of Zhong. 
Regarding claim 19, Zhong in view of Kimoto teaches all the limitations of claim 11. Kimoto further teaches a non-transitory computer readable storage medium, storing a computer program, wherein the control method according to claim 11 is implemented when the computer program is executed by a processor (see Para. 79 program as result of CPU).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong with the resolution verification method of Kimoto to effectively determine a compatible resolution (Para. 7). 
Regarding claim 20, Zhong in view of Kimoto teaches all the limitations of claim 11. Kimoto further teaches computer device, comprising: a processor and a memory storing a computer program that is executable on the processor, wherein the control method according to claim 11 is implemented when the computer program is executed by the processor (see at least Para. 79 and 80 program as result of CPU).
. 

Claim(s) 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. App. 2017/0244929) in view of Kimoto (U.S. App. 2014/0009678) in further view of Yin (U.S. App. 2008/0106510).
Regarding claim 3, Zhong in view of Kimoto teach all the limitations of claim 2. Kimoto further teaches wherein the timing signal and the frame data comprises pixel row data and pixel column data (See at least Para. 66 resolutions supported by the display).
Zhong and Kimoto are not relied upon to teach comprises a field synchronization signal of the first video signal, a row synchronization signal of the first video signal and a data enable signal of the first video signal.
However, Yin teaches comprises a field synchronization signal of the first video signal, a row synchronization signal of the first video signal and a data enable signal of the first video signal (see Para. 17 image data components in receiver).
It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong and Kimoto with the image signal components of Yin to process grey levels (see Para. 18). 

Regarding claim 13, Zhong in view of Kimoto teaches all the limitations of claim 12. Kimoto further teaches and the frame data comprises pixel row data and pixel column data (See at least Para. 66 resolutions supported by the display).
Zhong and Kimoto are not relied upon to teach wherein the timing signal comprises a field synchronization signal, a row synchronization signal and a data enable signal of the first video signal.
However, Yin teaches wherein the timing signal comprises a field synchronization signal, a row synchronization signal and a data enable signal of the first video signal (see Para. 17 image data components in receiver).
It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong and Kimoto with the image signal components of Yin to process grey levels (see Para. 18). 

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. App. 2017/0244929) in view of Kimoto (U.S. App. 2014/0009678) in further view of Brodersen et al. (U.S. App. 2008/0165083). 
Regarding claim 5, Zhong in view of Kimoto teach all the limitations of claim 1. Zhong and Kimoto are not relied upon to teach wherein the second video signal is a boot screen.
As discussed above, Zhong does teach the concept of a second video signal. 
However, Brodersen teaches signal is a boot screen (see Para. 33 and Fig. 5, on boot, cycle display modes for user).

Regarding claim 18, Zhong in view of Kimoto teach all the limitations of claim 11. Zhong and Kimoto are not relied upon to teach wherein the second video signal is a boot screen.
As discussed above, Zhong does teach the concept of a second video signal. 
However, Brodersen teaches signal is a boot screen (see Para. 33 and Fig. 5, on boot, cycle display modes for user).
It would have been obvious to a person of ordinary skill in the art to modify the display of Zhong and Kimoto with the boot cycle of Brodersen to ensure the device can be used for the right settings of the display (See Para. 3 and 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694